SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1287
CAF 11-01519
PRESENT: SCUDDER, P.J., CENTRA, VALENTINO, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF DAWN FREY, PETITIONER-RESPONDENT,

                     V                                              ORDER

WARREN MIMS, RESPONDENT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR RESPONDENT-APPELLANT.

THE ABBATOY LAW FIRM, PLLC, ROCHESTER (DAVID M. ABBATOY, JR., OF
COUNSEL), FOR PETITIONER-RESPONDENT.

AYOKA A. TUCKER, ATTORNEY FOR THE CHILD, BUFFALO, FOR ALEXUS M.


     Appeal from an order of the Family Court, Erie County (E.
Jeannette Ogden, A.J.), dated June 29, 2011 in a proceeding pursuant
to Family Court Act article 6. The order, among other things,
conditionally granted petitioner’s request to relocate with the
subject child to Metairie, Louisiana.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   December 21, 2012                       Frances E. Cafarell
                                                   Clerk of the Court